United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-757
Issued: August 4, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 20, 2014 appellant filed a timely appeal from a September 25, 2013 merit
decision and a January 16, 2014 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues in this case are: (1) whether appellant met his burden of proof to establish a
traumatic injury in the performance of duty on March 22, 2013; and (2) whether OWCP properly
denied appellant’s request for a review of the written record.
FACTUAL HISTORY
On March 26, 2013 appellant, then a 46-year-old maintenance mechanic, filed a
traumatic injury claim (Form CA-1) alleging sharp pain in his left elbow sustained in the
1

5 U.S.C. § 8101 et seq.

performance of duty on March 22, 2013. He stated that he was injured while performing
demolition work when his left elbow began to hurt. A supervisor checked a box indicating that
appellant was injured in the performance of duty.
Appellant submitted work status reports dated March 26 through June 3, 2013, signed by
Dana Shaheen, a physicians’ assistant. He also submitted medical reports signed by her dated
March 26 and 28, 2013.
In notes dated April 23 through July 2, 2013, Timothy Wendling, a physical therapist,
reviewed appellant’s course of treatment and goals.
By letter dated August 13, 2013, OWCP advised appellant that the evidence of record
was insufficient to support his claim. It afforded him 30 days to submit additional medical
evidence from a qualified physician. Appellant submitted another report from Mr. Wendling
dated July 9, 2013.
By decision dated September 25, 2013, OWCP denied appellant’s claim. It found that he
did not submit medical evidence providing a firm diagnosis from a physician. OWCP noted that
a physician’s assistant or physical therapist was not a “physician” as defined under FECA.
By letter postmarked December 18, 2013 and dated December 17, 2013, appellant
requested a review of the written record before the Branch of Hearings and Review.
On January 16, 2014 OWCP denied appellant’s request for a review of the written record
as untimely. It found that he had not made his request for a review of the written record within
30 days. Further, OWCP exercised its discretion to deny the hearing request as appellant could
request as reconsideration before OWCP and submit additional evidence.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4

2

Id.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton,
40 ECAB 1143, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
ANALYSIS -- ISSUE 1
Appellant alleged that on March 22, 2013, he sustained an injury to his left elbow in the
performance of duty. OWCP has accepted that he was performing demolition work on
March 22, 2013, as alleged. The Board finds that appellant did not submit sufficient medical
evidence from a physician to establish that a medical condition was diagnosed in connection with
this incident.
Appellant submitted several reports from Ms. Shaheen, a certified physician’s assistant
and notes from Mr. Wendling, a physical therapist. As noted a physician’s assistant and physical
therapist are not defined as a “physician” under FECA. Therefore, their reports do not qualify as
probative medical evidence supportive of a claim for federal workers’ compensation, unless such
reports are countersigned by a physician.6 The reports from Ms. Shaheen were not countersigned
by a physician. The notes from Mr. Wendling were also unsigned by a physician. Therefore,
they do not constitute probative medical evidence. Appellant did not establish a firm medical
condition in connection with the work-related incident.
The Board finds that appellant did not submit sufficient medical evidence providing a
diagnosis from a qualified physician. Appellant failed to establish that he had a left elbow
condition resulting from the March 22, 2013 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that “a claimant for compensation not satisfied
with a decision of the Secretary ... is entitled, on request made within 30 days after the date of
the issuance of the decision, to a hearing on his claim before a representative of the Secretary.”7
Sections 10.617 and 10.618 of the federal regulations implementing this section of FECA
provide that a claimant shall be afforded a choice of an oral hearing or a review of the written
5

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

6

See 5 U.S.C. § 8101(2); Vickey C. Randall, 51 ECAB 357, 360 n.4 (2000) (regarding physical therapists);
Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding physicians’ assistants).
7

5 U.S.C. § 8124(b)(1).

3

record by a representative of the Secretary.8 A claimant is entitled to a hearing or review of the
written record as a matter of right only if the request is filed within the requisite 30 days as
determined by postmark or other carrier’s date marking and before the claimant has requested
reconsideration.9 Although there is no right to a review of the written record or an oral hearing if
not requested within the 30-day time period, OWCP may within its discretionary powers grant or
deny appellant’s request and must exercise its discretion.10 OWCP’s procedures require that it
exercise its discretion to grant or deny a hearing when the request is untimely or made after
reconsideration under section 8128(a).11
ANALYSIS -- ISSUE 2
Appellant requested a review of the written record in an appeal form dated December 17,
2013 and postmarked December 18, 2013. OWCP denied the request as untimely by decision
dated January 16, 2014. As appellant’s request for a review of the written record was
postmarked December 18, 2013, more than 30 days after OWCP issued its September 25, 2013
decision, he was not entitled to a hearing as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter of right.12 It properly executed
its discretion by stating that it had considered the matter in relation to the issue involved and
denied appellant’s request for a review of the written record on the basis that the case could be
pursued by submitting additional evidence to OWCP in support of his claim with a
reconsideration request. The Board has held that the only limitation on OWCP’s discretionary
authority is reasonableness. An abuse of discretion is generally shown through proof of manifest
error or a clearly unreasonable exercise of judgment or actions taken, which is contrary to both
logic and probable deductions from established facts.13 The evidence of record does not
establish that OWCP took any action in connection with its denial of appellant’s request for a
review of the written record that could be found to be an abuse of discretion. For these reasons,
it properly denied his request for a review of the written record as untimely under section 8124
of FECA.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a traumatic
injury in the performance of duty on March 22, 2013. The Board further finds that OWCP
properly denied his request for a review of the written record pursuant to 5 U.S.C. § 8124(b)(1).
8

20 C.F.R. §§ 10.616-10.618.

9

Id. at § 10.616(a).

10

Eddie Franklin, 51 ECAB 223, 227 (1999); Delmont L. Thompson, 51 ECAB 155, 157 (1999).

11

See R.T., Docket No. 08-408 (issued December 16, 2008).

12

Afegalai L. Boone, 53 ECAB 533, 536 (2002).

13

Minnie B. Lewis, 53 ECAB 606, 609 (2002).

4

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2014 and September 25, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 4, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

